The plaintiff in this action of assumpsit sued to recover for money loaned, and for wages for his personal labor on the defendants’ farm. The jury returned a verdict for the plaintiff in the sum of $152.56, and the case is before the court on defendants’ general motion for a new trial.
' The record discloses much conflict in the testimony, and the jury believed the plaintiff and his witnesses. The questions legally arising in the case were all for the jury, and on examining the evidence we find no reason to interfere with the verdict. Motion overruled. L. B. Waldron, for plaintiff. W. B. Pierce, for defendants.